Citation Nr: 0711308	
Decision Date: 04/17/07    Archive Date: 05/01/07	

DOCKET NO.  04-26 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to May 8, 2001 for the 
grant of service connection for Type II diabetes mellitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel 



INTRODUCTION

The veteran had active service from June 1967 to July 1967 
and from October 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas that denied the benefit sought on 
appeal.  


FINDING OF FACT

The veteran did not file a claim for Type II diabetes 
mellitus prior to May 8, 2001.  


CONCLUSION OF LAW

The requirements for an effective date prior to May 8, 2001 
for the grant of service connection for Type II diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 
3.816 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations had been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The Board observes that the 
veteran was not provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) in connection with his current claim.  However, 
the Board finds that it is the law, and not the evidence that 
is dispositive in this case, and as such, notice is not 
required in this case.  

In such situations, an opinion from the VA General Counsel 
has held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim 
where that claim cannot be substantiated because there was no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOGCPREC5-2004 (June 23, 2004).  The United States Court of 
Appeals for Veterans Claims (Court) has also held that where 
the law, and not the underlying facts or development of facts 
are dispositive in a matter, the Veterans Claims Assistance 
Act can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534 (2002).  The Board further notes that the 
Court has held that when there is an error in the notice, or 
in this case the absence of appropriate notice, there is no 
prejudice to a claimant as the result of the error if the 
benefit sought could not possibly have been awarded as a 
matter of law.  Mayfield v. Nicholson, 19 Vet. App. 103 (121) 
(2005).  Therefore, the Board believes that a decision in 
this case can be promulgated without prejudice to the veteran 
since the law is dispositive in this case.

The veteran essentially contends that he should be entitled 
to an earlier effective date for the grant of service 
connection for his Type II diabetes mellitus.  The veteran 
maintains that he filed a claim for that disability in 1993.  

Under VA laws and regulations, a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under laws administered by the VA, from 
a claimant, his or her duly authorized representative, a 
member of Congress or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  "Claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet.App. 196, 199 (1992).  To determine when a claim was 
received, the Board must review all communication in the 
claims file that may be construed as an application for a 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).  This is necessary because generally, the effective 
date of an award of disability compensation based on an 
original claim shall be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, if a claim is 
received within one year after separation from service, the 
effective date of an award of disability compensation shall 
be the day following separation from service.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Other provisions also apply, which govern in this case in 
lieu of the general earlier effective date criteria.  In May 
1989, the U.S. District Court for the Northern District of 
California voided all denials of Agent Orange claims based on 
a regulation that became effective on September 25, 1985.  
Nehmer v. United States Veterans Administration, 712 F. Supp. 
1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The District Court 
later clarified its ruling, holding that the covered claims 
were those in which the disease or cause of death was later 
found to be service-connected under valid regulations.  
Nehmer v. United States Veterans Administration, 32 F. Supp. 
2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).  In May 1991, the 
government and Nehmer plaintiffs stipulated that VA would 
readjudicate any claim denials voided by the Nehmer I 
holding.  Nehmer v. United States Veterans' Administration, 
No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  The effective 
date of any resulting award would be based upon the filing 
date of the original claim, for claims originally filed 
before May 3, 1989 (Stipulation 1), or on the later of the 
filing date of the claim or the date of disability or death 
of the veteran, for claims filed after May 3, 1989 
(Stipulation 2).  See Williams v. Principi, 15 Vet. App. 189, 
195-97 (2001) (en banc) aff'd, 310 F.3d 1374, 1375-76 (Fed. 
Cir. 2002).  The Nehmer stipulations were incorporated into 
38 C.F.R. § 3.816.

The provision of 38 C.F.R. § 3.816 provide that for purposes 
of this section --
        (1) A Nehmer class member means:
        (i) A Vietnam veteran who has a covered herbicide 
disease; or
        (ii) A surviving spouse, child, or parent of a 
deceased Vietnam veteran who died from a covered 
herbicide disease.
        (2) A covered herbicide disease means a disease for 
which the Secretary of Veterans Affairs has established a 
presumption of service connection before October 1, 2002 
pursuant to the Agent Orange Act of 1991, Public Law 102-4, 
other than chloracne.  Those diseases are:
        (i) Type 2 Diabetes (Also known as type II diabetes 
mellitus or adult-onset diabetes).
        (ii) Hodgkin's disease.
        (iii) Multiple myeloma.
        (iv) Non-Hodgkin's lymphoma.
        (v) Acute and Subacute peripheral neuropathy.
        (vi) Porphyria cutanea tarda.
        (vii) Prostate cancer.
        (viii) Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea).
        (ix) Soft-tissue sarcoma (as defined in Sec. 
3.309(e)).
If a Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the effective 
date of the award will be as follows:
        (1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between September 25, 
1985 and May 3, 1989, the effective date of the award will be 
the later of the date VA received the claim on which the 
prior denial was based or the date the disability arose, 
except as otherwise provided in paragraph (c)(3) of this 
section. A prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.
        (2) If the class member's claim for disability 
compensation for the covered herbicide disease was either 
pending before VA on May 3, 1989, or was received by VA 
between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease, the effective date of the award will 
be the later of the date such claim was received by VA or the 
date the disability arose, except as otherwise provided in 
paragraph (c)(3)of this section.  A claim will be considered 
a claim for compensation for a particular covered herbicide 
disease if:
        (i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, 
under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for 
compensation for the covered herbicide disability; or 
        (ii) VA issued a decision on the claim, between May 
3, 1989 and the effective date of the statute or 
regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for 
which compensation has been awarded.
        (3) If the class member's claim referred to in paragraph 
(c)(1)or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.
        (4) If the requirements of paragraph (c)(1) or (c)(2) of 
this section are not met, the effective date of the award 
shall be determined in accordance with Sec. Sec. 3.114 and 
3.400.

While the veteran contends that he filed a claim for service 
connection for Type II diabetes in 1993, a review of the 
veteran's claims file discloses no such claim.  The August 
2001 rating decision that granted service connection for Type 
II diabetes mellitus noted that the issue of service 
connection for Type II diabetes mellitus was an inferred 
issue noted on review of other claims the veteran had filed.  
That rating decision noted that a January 26, 1994 VA medical 
record showed the onset of Type II diabetes mellitus and that 
based on a new law finalized on July 9, 2001, entitlement to 
service connection for Type II diabetes mellitus based on a 
presumption of exposure to Agent Orange was granted.  A 
rating decision dated in April 2003 subsequently adjusted the 
effective date for the grant of service connection to May 8, 
2001 based on a recent Court decision.  

Generally, the effective date for the grant of service 
connection is the day following separation from service, if a 
claim is received within one year of the date of separation 
from service, otherwise the effective date is the date the 
claim was received.  However, based on adjudication in the 
Nehmer case certain stipulations were agreed to and are now 
incorporated in 38 C.F.R. § 3.816.  However, the veteran is 
not a Nehmer class member since he did not have a VA 
compensation claim denied between September 25, 1985 and 
May 3, 1989 and did not have a claim for disability 
compensation pending before the VA on May 3, 1989.  
Therefore, the provisions of 38 C.F.R. § 3.816 do not affect 
the outcome of this case.  

However, the case of Liesegang v. Secretary of Veterans 
Affairs, 312 F. 3d 1368 (Fed. Cir. 2002) addresses the 
correct effective date for the granting of service connection 
for Type II diabetes mellitus.  In that case the veteran had 
filed a claim in August 2001, after the effective date of the 
addition of diabetes mellitus to the list of disorders 
presumptively associated with exposure to Agent Orange.  The 
RO assigned July 9, 2001 as the effective date for the grant 
of service connection, as the RO initially did in this case.  
The Federal Circuit held in the Liesegang case that the 
correct effective date was May 8, 2001.  Thus, the Board 
finds that the RO was correct in assigning May 8, 2001 as the 
effective date for the grant of service connection for 
Type II diabetes mellitus.  

The Board has considered the veteran's contention that he 
filed a claim for Type II diabetes in 1993.  However, the 
first document dated in the 1990's contained in the veteran's 
claims file is a January 1994 statement from the veteran in 
which he requested that the RO obtain medical records from 
the VA Medical Center and consider granting additional 
compensation for a psychiatric disorder due to increased 
severity.  The veteran also requested a letter reflecting a 
10-point veteran's preference to assist him in employment at 
the Post Office.  A statement dated in September 1994 also 
does not make reference to Type II diabetes mellitus, nor 
does the record contain any suggestion of a claim for service 
connection for diabetes mellitus from the veteran.  Indeed, 
the August 2001 rating decision that granted service 
connection for Type II diabetes mellitus did not identify a 
specific claim from the veteran and indicated that the claim 
for service connection for Type II diabetes mellitus was an 
inferred issue noted on review in effectuating the Board 
decision granting service connection for PTSD.  Therefore, in 
the absence of some evidence of an intent to file a claim for 
service connection for Type II diabetes mellitus prior to 
May 8, 2001, the Board finds that an effective date prior to 
that date is not warranted.  


ORDER

An effective date prior to May 8, 2001 for the grant of 
service connection for Type II diabetes is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


